DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8-2-2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 8-2-2021 have been fully considered by the Examiner and are addressed in the instant Office Action.
Claims 25-28 have been added.
Claims 10 and 16-24 have been cancelled.
Claims 1-3, 6, 8, 9, and 12-15 are amended.
Claims 1-3, 6, 8, 9, 12-15, and 25-28 are pending and rejected as explained in the instant Office Action below.




Response to Arguments
Applicant's arguments filed on 8-2-2021 have been fully considered but they are not persuasive. In particular, the Applicant’s arguments appear to be primarily directed towards the amendments to the claims, which are addressed in the instant Office Action. 
The prior art Okumura, Ogawa, and Joe have been withdrawn. New prior art has been rendered based on the amendments to the claims. 
Please see the official reasoning in the instant Office Action below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-3, 6, 8, 9, 12-15, and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
target yaw rate”, the “primary limit yaw rate”, and the “secondary limit yaw rate” associated with the “maximum lateral force”. 
In particular, page 7, lines 26-27 of the current specification states that the “target yaw rate” is calculated based on the expression (1). However, the current specification fails to disclose what parameters are determined in real-time using sensor data and which parameters are determined using predetermined parameters. For example, the current specification fails to disclose if the slip angle and cornering power of the front and rear wheels are determined in real-time using sensor data or if they are predetermined parameters. In the event that the values are predetermined values, the current specification fails to disclose how the specific predetermined values are calculated/determined. Furthermore, if the values are predetermined, the current specification does not sufficiently disclose how a target yaw rate can be calculated to perform a turning maneuver since the curve of a turn changes as the vehicle enters and exits the turn. 
Regarding the “primary limit yaw rate”, the current specification indicates that a maximum yaw rate, which corresponds to the claimed “primary limit yaw rate”, is calculated using expression (4) seen page 9, line 5 of the current specification. However, expression (4) does not contain any variable related to angular velocity. Therefore, the current specification does not sufficiently provide written description that defines how a yaw rate, which is related to angular velocity, can be determined using expression (4).
Furthermore, the current specification indicates that an improved maximum yaw rate, which corresponds to the claimed “second limit yaw rate”, is calculated using expression (4) seen page 9, line 5 of the current specification, and expression (6) seen on page 12, line 1. However, neither expression (4) nor expression (6) appear to contain any variables related to angular velocity. Also, the current IC seen in expression (6), and furthermore does not disclose how to calculate or determine the “intercept” variable PIC0 seen in expression (6). Additionally, the current specification fails to disclose how to determine the “second limit yaw rate” with respect to the “maximum lateral force”, wherein the “maximum lateral force” is defined by units of Newtons, not angular velocity. Therefore, the current specification does not sufficiently define how a yaw rate, which is related to angular velocity, can be determined using expression (4), expression (6) or a “maximum lateral force”.
Claims 1, 14, and 15 define the invention in functional language by specifying a desired result, such as determining target yaw rates and vertical loads, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. Simply stated, describing a function/algorithm only by the results fails to disclose how the results are obtained.
It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims.
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Any claims dependent upon claims 1, 14, and 15 are rejected for similar reason as set forth in the rejections above. 

Regarding claims 2, 8, and 9 the original disclosure as filed does not provide sufficient written description that supports or describes the limitations regarding how to determine a respective “third vertical load” with respect to a specific “target yaw rate”. 
IC seen in expression (6), and furthermore does not disclose how to calculate or determine the “intercept” variable PIC0 seen in expression (6). Furthermore, expression (6) does not appear to contain any variables related to angular velocity. Therefore, the current specification does not sufficiently provide written description that defines how a yaw rate, which is related to angular velocity, can be determined using expression (6).
Claims 2, 8, and 9 define the invention in functional language by specifying a desired result, such as determining target yaw rates and vertical loads, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. Simply stated, describing a function/algorithm only by the results fails to disclose how the results are obtained.
It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims.
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Any claims dependent upon claims 2, 8, and 9 are rejected for similar reason as set forth in the rejections above. 

Claims 1-3, 6, 8, 9, 12-15, and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
target yaw rate”, the “primary limit yaw rate”, and the “secondary limit yaw rate” with respect to the “maximum lateral force”. 
In particular, page 7, lines 26-27 of the current specification states that the “target yaw rate” is calculated based on the expression (1). However, the current specification fails to disclose what parameters are determined in real-time using sensor data and which parameters are determined using predetermined parameters. For example, the current specification fails to disclose if the slip angle and cornering power of the front and rear wheels are determined in real-time using sensor data or if they are predetermined parameters. In the event that the values are predetermined values, the current specification fails to disclose how the specific predetermined values are calculated/determined. Furthermore, if the values are predetermined, the current specification does not sufficiently disclose how a target yaw rate can be calculated to perform a turning maneuver since the curve of a turn changes as the vehicle enters and exits the turn. 
Regarding the “primary limit yaw rate”, the current specification indicates that a maximum yaw rate, which corresponds to the claimed “primary limit yaw rate”, is calculated using expression (4) seen page 9, line 5 of the current specification. However, expression (4) does not contain any variable related to angular velocity. Therefore, the current specification does not sufficiently define how a yaw rate, which is related to angular velocity, can be determined using expression (4).
Furthermore, the current specification indicates that an improved maximum yaw rate, which corresponds to the claimed “second limit yaw rate”, is calculated using expression (4) seen page 9, line 5 of the current specification, and expression (6) seen on page 12, line 1. However, neither expression (4) nor expression (6) appear to contain any variables related to angular velocity. Also, the current specification does not disclose how to calculate or determine the proportional coefficient PIC seen in , and furthermore does not disclose how to calculate or determine the “intercept” variable PIC0 seen in expression (6). Additionally, the current specification fails to disclose how to determine the “second limit yaw rate” with respect to the “maximum lateral force”, wherein the “maximum lateral force” is defined by a unit of Newtons, not angular velocity. Therefore, the current specification does not sufficiently define how a yaw rate, which is related to angular velocity, can be determined using expression (4), expression (6) or a “maximum lateral force”. 
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards automatic vehicle control systems, which requires a clear understanding of how specific information is processed in order to perform specific vehicle control. The nature of the invention is attempting to implement a specific system configuration as a new way to perform automatic vehicle control. The state of the prior art is continuously evolving, wherein the evolution in vehicle control systems, particularly with respect to autonomous assistance for during turns, is directed towards improvements in driving comfort and safety. Therefore, the level of predictability is low as the continuous implementation and advancement in the field of automatic steering assist continues to open up new areas of research and innovation. Therefore, a sufficient disclosure is required in order to understand how the current invention improves or advances the evolution of the prior art beyond the known teachings of the prior art.  However, due to the deficiencies of the current specification set forth in the rejection above, one of ordinary skill in the art would not be able to make and use a the invention as claimed, and would have to guess how to perform the recited steps of the claims. Based on the level of predictability in the art of vehicle control, one of ordinary skill in the art would not be able to accurately guess the missing steps and missing information of the current specification in order to properly make and use the invention.
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of automatic vehicle control systems would understand fundamental concepts based on known 
With regards to the lack of direction provided by the inventor, the inventor does not sufficiently disclose the required steps for calculating the claimed “target yaw rate”, the “primary limit yaw rate”, and the “secondary limit yaw rate” required for one of ordinary skill in the art to make and use the invention as claimed. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information in the current specification.
With regards to the existence of working examples,  working examples of the missing steps and missing information directed towards calculating the claimed “target yaw rate”, the “primary limit yaw rate”, and the “secondary limit yaw rate” as claimed have not been found in any known prior art or known teachings, including the current specification. Therefore, it appears that the current specification and the known prior art does not provide at least one working example to perform the recited steps of calculating the claimed “target yaw rate”, the “primary limit yaw rate”, and the “secondary limit yaw rate” as claimed with respect to making and using an automatic assist system as claimed. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of 
Any claims dependent upon claims 1, 14, and 15 are rejected for similar reason as set forth in the rejection above. 

Regarding claims 2, 8, and 9, the original disclosure as filed does not provide a sufficient disclosure that would enable one of ordinary skill in the art to determine a respective “third vertical load” with respect to a specific “target yaw rate”. 
Page 14, lines 4-7 of the current specification as filed discloses that the “vertical load” for a “target yaw rate” is determined using expression (6). However, the current specification does not disclose how to calculate or determine the proportional coefficient PIC seen in expression (6), and furthermore does not disclose how to calculate or determine the “intercept” variable PIC0 seen in expression (6). Furthermore, expression (6) does not appear to contain any variables related to angular velocity. Therefore, the current specification does not sufficiently define how a yaw rate, which is related to angular velocity, can be determined using expression (6).
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards automatic vehicle control systems, which requires a clear understanding of how specific information is processed in order to perform specific vehicle control. The nature of the invention is attempting to implement a specific system configuration as a new way to perform automatic vehicle control. The state 
With regards to the level of one of ordinary skill in the art, it is noted that one of ordinary skill in the art of automatic vehicle control systems would understand fundamental concepts based on known methods and techniques. However, one of ordinary skill in the art requires a minimum amount of information to perform unconventional and/or innovative steps directed towards improving or advancing the evolution of a known system in a specific manner. The current specification merely recites an intended end result of providing “a novel and improved control apparatus for a vehicle and a novel and improved control method for a vehicle” without disclosing the required unconventional and/or innovative steps of the control method required for one of ordinary skill in the art to achieve the end result. Therefore, the current specification is not sufficient for one of ordinary skill in the art to make and use the invention as claimed. 
With regards to the lack of direction provided by the inventor, the inventor does not sufficiently disclose the required steps for calculating the claimed “third vertical load” required for one of ordinary 
With regards to the existence of working examples,  working examples of the missing steps and missing information directed towards calculating the “third vertical load” have not been found in any known prior art or known teachings, including the current specification. Therefore, it appears that the current specification and the known prior art does not provide at least one working example to perform the recited steps of calculating the claimed “third vertical load” with respect to making and using an automatic assist system as claimed. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps and information as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the current specification that amount to gaps in the teachings required to make and use the current invention. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims and to achieve the intended results of the current invention. Therefore, the Examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.
Any claims dependent upon claims 2, 8, and 9 are rejected for similar reason as set forth in the rejection above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 3, 6, 8, 9, 12-15, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mateo Artieda (US Publication No. 2016/0375896) in view of Moshchuk (US Publication No. 2013/0151075), Mutoh (WO 2012/023162), and Kogure (US Publication No. 2005/0090943).
Regarding claims 1, 14, and 15 Mateo teaches a control apparatus for a vehicle, and a control method for a vehicle, the control apparatus comprising circuitry and method comprising steps for: 
a sensor configured to detect a first vertical load that acts on wheels of the vehicle in an up-down direction of the vehicle in a current traveling status of the vehicle (see at least para.[0002], Mateo teaches using sensor data to determine loaded and unloaded wheels of the vehicle); 
a surface friction coefficient estimator (see at least para.[0026], Mateo teaches estimating coefficient of friction using the flying car detection controller 20), 
the surface friction coefficient estimator being configured to estimate a current surface friction coefficient of a road in the current traveling status of the vehicle (see at least para.[0026], Mateo teaches estimating coefficient of friction for driving surface conditions);
a target yaw rate calculator configured to calculate a target yaw rate of the vehicle (see at least para.[0033], Mateo teaches calculating a corrected vehicle yaw rate for a vehicle, wherein the corrected yaw rate anticipates the recited “target yaw rate”); 
a primary limit yaw rate calculator configured to calculate a primary limit yaw rate based on a product of the first vertical load and the current surface friction coefficient (see at least para.[0033], Mateo teaches a threshold yaw rate. Also, see at least para.[0015-0016] and [0018], Mateo teaches downward forces, which anticipates “vertical loads” of the vehicle wheels. Also, see at least para.[0004], Mateo the threshold is calculated based on a coefficient of friction, wherein it was well known  in the art the time of the invention to use the product of the vertical load and a coefficient of friction to determine wheel grip on a road, such as the lateral force equals the coefficient of friction and the vertical load of a tire): 
a yaw rate comparator configured to compare the target yaw rate with the primary limit yaw rate (see at least para.[0033], Mateo teaches determining if the current threshold yaw rate is correct based on the current load conditions of the wheels and a steering event, wherein the threshold yaw rate is adjusted based on the current load conditions of the wheels); 
a secondary limit yaw rate calculator configured to:
calculate a second vertical load that acts on the wheels of the vehicle in the up-down direction (see at least para.[0033], Mateo teaches decelerating the vehicle to recover stability of the vehicle, where the deceleration of the vehicle affects the vertical loads of the vehicle wheels to maintain proper grip to the road, wherein calculating the adjusted threshold yaw rate anticipates calculating a “secondary limit yaw rate”) based on a first lateral force  (see at least para.[0044], Mateo teaches regaining stability by increasing the lateral capability of the wheels, which anticipates “basing” the threshold yaw rate on the lateral capability, or lateral force, of the wheels) and the current surface friction coefficient (see at least para.[0004], Mateo the threshold is calculated based on a coefficient of friction), ,
 the second vertical load being allowed to generate the first lateral force on the wheels, the first lateral force being a lateral force among lateral forces that are allowed to act on the wheels in the current travelling state of the vehicle (see at least para.[0044], Mateo teaches that decelerating the vehicle wheels will increase the lateral forces of the wheel, which anticipates decelerating the wheels in a situation where the second limit yaw rate threshold is exceeded and the vehicle is controlled to maintain stability); 
and calculate a secondary limit yaw rate based on the second vertical load in a case where the target yaw rate exceeds the primary limit yaw rate (see at least para.[0033], Mateo teaches determining if the current threshold yaw rate is correct based on the current load conditions of the wheels and a steering event, wherein the threshold yaw rate is adjusted based on the load conditions of the wheels, wherein calculating the adjusted threshold yaw rate anticipates calculating a secondary limit yaw rate. Therefore, Mateo anticipates a case where the current threshold yaw rate is required, which anticipates a case where a target yaw rate exceeds the current threshold yaw rate, and a new threshold yaw rate is calculated); 
and a vertical load controller configured to control the vehicle to make a turn based on the second vertical load when determining that the target yaw rate exceeds the secondary limit yaw rate (see at least para.[0033], Mateo teaches controlling the braking system of the vehicle with respect to the yaw rate and wheel load conditions of the vehicle. Mateo does not expressly indicate “changing the vertical load”, however, Mateo teaches adjusting the braking magnitude of the vehicle, wherein braking a vehicle changes the vertical loads of the vehicle wheels).
Mateo does not expressly indicate a hub unit sensor, 
a surface friction coefficient estimator including a camera, 
a maximum lateral force.
However, Moshchuk teaches a hub unit sensor (see at least para.[0015] and [0022] of Moshchuk). 
Therefore, it would have been prim facie obvious for one of ordinary skill in the art at the time of the invention to modify Mateo with the teachings of Moshchuk to use a hub unit sensor in order effectively detect a vertical load of a wheel for vehicle stability control, as recognized by Moshchuk in at least the Abstract and para.[0015]. 
Mateo in view of Moshchuk does not expressly indicate a surface friction coefficient estimator including a camera and a maximum lateral force.
However, Mutoh teaches a surface friction coefficient estimator including a camera (see at least para.[0030], Mutoh teaches determining the surface friction coefficient using a camera). 
Therefore, it would have been prim facie obvious for one of ordinary skill in the art at the time of the invention to modify Mateo in view of Moshchuk with the teachings of Mutoh to use a surface friction coefficient estimator including a camera in order effectively detect road conditions for vehicle stability control, as recognized by Mutoh in at least para.[0008]. 
Mateo in view of Moshchuk and Mutoh does not expressly indicate using a maximum lateral force. 
However, Kogure teaches using a maximum lateral force (see at least para.[0035] and [0041], Kogure teaches using a maximum lateral force with respect to a yaw rate and vertical forces).
Therefore, it would have been prim facie obvious for one of ordinary skill in the art at the time of the invention to modify Mateo in view of Moshchuk and Mutoh with the teachings of Kogure to use a maximum lateral force with respect to a maximum yaw rate in order to effectively enhance vehicle stability control using steering, as recognized by Kogure in at least para.[0007]. 

the vertical load controller is configured to control the vehicle to make the turn based on a third vertical load in a case where the target yaw rate is less than or equal to the secondary limit yaw rate (see at least para.[0033], Mateo teaches adjusting braking forces of wheels to stabilize the turning of the vehicle to achieve a corrected yaw rate, which anticipates a situation where the vehicle yaw rate is corrected to a target yaw rate that is below or equal to an updated yaw rate threshold by adjusting the braking forces of the wheels, wherein the updated yaw rate threshold corresponds to the recited second limit yaw rate, and a new load state of one or more tires anticipates a third vertical load), 
and the third vertical load is calculated based on the target yaw rate (see at least para.[0033]. Mateo teaches adjusting the yaw threshold and correcting the deceleration of the vehicle wheels in order to control the vertical loads of the wheels, which anticipates a situation where the braking is adjusted in order to keep the yaw rate below the updated yaw rate threshold, such as the second yaw limit).

Regarding claim 3, Mateo teaches the vertical load controller calculates a target vertical load from a second lateral force of the wheel corresponding to the target yaw rate, (see at least para.[0033], Mateo teaches controlling the braking forces of the wheels, wherein it was known in the art at the time of the invention to control vehicle braking in order to control the vertical load on the vehicle wheels, wherein braking the vehicle increases the vertical load on the front wheels. Therefore, one of ordinary sill in the art at the time of the invention would recognize that vertical load adjustment of the wheels is a result of the braking control taught by Mateo in para.[0033]. Also, see at least para.[0044], Mateo teaches regaining stability by increasing the lateral capability of the wheels, which anticipates “basing” the threshold yaw rate on the lateral capability, or lateral force, of the wheels).

the load controller controls a brake actuator that imparts a braking force to the vehicle or a braking and driving force generation apparatus that imparts a braking and driving force to the vehicle, thereby controlling the vehicle to make the turn based on the second vertical load (see at least para.[0033], Mateo teaches controlling the braking forces of the wheels, wherein the load required to provide the stability control using the second vertical load, wherein it was known in the art at the time of the invention to control vehicle braking in order to control the vertical load on the vehicle wheels, wherein braking the vehicle increases the vertical load on the front wheels. Therefore, one of ordinary sill in the art at the time of the invention would recognize that vertical load adjustment of the wheels is a result of the braking control taught by Mateo in para.[0033]).

Regarding claim 8, Mateo anticipates the load controller is configured to distribute the load on the wheels on the vehicle such that a distribution of the load to  front wheel of the vehicle is greater than a distribution of the third vertical load to rear wheels of the vehicle (see at least para.[0033], Mateo does teach controlling the braking forces of the wheels, wherein it was known in the art at the time of the invention to control vehicle braking in order to control the vertical load on the vehicle wheels, wherein braking the vehicle increases the vertical load on the front wheels. Therefore, one of ordinary sill in the art at the time of the invention would recognize that vertical load adjustment of the wheels is a result of the braking control taught by Mateo in para.[0033].

Regarding claim 9, Mateo anticipates the load controller is configured to distribute the load on the wheels on the vehicle such that a distribution of the load to  front wheel of the vehicle is greater than a distribution of the third vertical load to rear wheels of the vehicle (see at least para.[0033], Mateo does teach controlling the braking forces of the wheels, wherein it was known in the art at the time of the invention to control vehicle braking in order to control the vertical load on the vehicle 

Regarding claim 12, Mateo teaches the secondary limit yaw rate calculator calculates the secondary limit yaw rate on a basis of the second load on the wheels (see at least para.[0033], Mateo teaches adjusting a threshold yaw rate based on wheel load conditions, wherein it was known in the art at the time of the invention to control vehicle braking in order to control the vertical load on the vehicle wheels, wherein braking the vehicle increases the vertical load on the front wheels. Therefore, one of ordinary sill in the art at the time of the invention would recognize that vertical load adjustment of the wheels is a result of the braking control taught by Mateo in para.[0033]).
Mateo in view of Moshchuk, and Mutoh does not expressly indicate calculating a yaw rate limit on a basis of a relational expression that expresses a lateral force on the wheels as a quadratic function of the a vertical load on the wheels, wherein the second vertical load is the vertical load when the lateral force on the wheels has a maximum value, and the limit yaw rate is calculated based on the vertical load. 
However, Kogure teaches calculating a yaw rate limit on a basis of a relational expression that expresses a lateral force of the wheel as a quadratic function of the vertical load the limit yaw rate on a basis of the vertical load in a case where the lateral force of the wheel has a maximum value (see at least para.[0033] and [0041], Kogure teaches calculating a yaw rate with respect to a relational expression that expresses a lateral force of the wheel as a quadratic function of the vertical load and yaw rate). 
Therefore, it would have been prim facie obvious for one of ordinary skill in the art at the time of the invention to modify Mateo in view of Moshchuk, and Mutoh with the teachings of Kogure to 

Regarding claim 13, Mateo teaches the secondary limit yaw rate calculator calculates the secondary limit yaw rate on a basis of the second load on the wheels (see at least para.[0033], Mateo teaches adjusting a threshold yaw rate based on wheel load conditions, wherein it was known in the art at the time of the invention to control vehicle braking in order to control the vertical load on the vehicle wheels, wherein braking the vehicle increases the vertical load on the front wheels. Therefore, one of ordinary sill in the art at the time of the invention would recognize that vertical load adjustment of the wheels is a result of the braking control taught by Mateo in para.[0033]).
Mateo in view of Moshchuk and Mutoh do not expressly indicate calculating a yaw rate limit on a basis of a relational expression that expresses a lateral force on the wheels as a quadratic function of the a vertical load on the wheels, wherein the second vertical load is the vertical load when the lateral force on the wheels has a maximum value, and the limit yaw rate is calculated based on the vertical load. 
However, Kogure teaches calculating a yaw rate limit on a basis of a relational expression that expresses a lateral force of the wheel as a quadratic function of the vertical load the limit yaw rate on a basis of the vertical load in a case where the lateral force of the wheel has a maximum value (see at least para.[0033] and [0041], Kogure teaches calculating a yaw rate with respect to a relational expression that expresses a lateral force of the wheel as a quadratic function of the vertical load and yaw rate). 
Therefore, it would have been prim facie obvious for one of ordinary skill in the art at the time of the invention to modify Mateo in view of Moshchuk, and Mutoh with the teachings of Kogure to 

Regarding claim 27, Mateo in view of Moshchuk and Kogure does not expressly indicate the acquiring of the current surface friction coefficient of the road in the current traveling status of the vehicle includes estimating the current surface friction coefficient of the road in the current traveling status of the vehicle based on an image of a camera that images a surface of the road.
However, Mutoh teaches the acquiring of the current surface friction coefficient of the road in the current traveling status of the vehicle includes estimating the current surface friction coefficient of the road in the current traveling status of the vehicle based on an image of a camera that images a surface of the road (see at least para.[0030], Mutoh teaches determining the surface friction coefficient using a camera).
Therefore, it would have been prim facie obvious for one of ordinary skill in the art at the time of the invention to modify Mateo in view of Moshchuk and Kogure with the teachings of Mutoh to use a surface friction coefficient estimator including a camera in order effectively detect road conditions for vehicle stability control, as recognized by Mutoh in at least para.[0008]. 

Claims 25, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Mateo Artieda (US Publication No. 2016/0375896) in view of Moshchuk (US Publication No. 2013/0151075), Mutoh (WO 2012/023162), and Kogure (US Publication No. 2005/0090943), as applied to claims 1, 14, and 15 above, and further in view of Zhao (US Publication No.2019/0217709). 
the vertical load controller is configured to further perform regenerative control of an electric motor of the vehicle.
However, Zhao teaches the vertical load controller is configured to further perform regenerative control of an electric motor of the vehicle (see at least para.[0111], Zhao teaches performing regenerative braking in order to decelerate a vehicle with respect to yaw rate stability. Also, see at least para.[0052], Zhao teaches an electric machine 120, which anticipates the recited “electric motor”). 
Therefore, it would have been prim facie obvious for one of ordinary skill in the art at the time of the invention to modify Mateo in view of Moshchuk, Mutoh and Kogure with the teachings of Zhao to use regenerative braking in order to facilitate yaw stability during turning and save energy for subsequent use, as recognized by Zhao in at least para.[0002] and [0004]. 

Regarding claim 26, Mateo teaches the controlling of the vehicle to make the turn based on the second vertical load when determining that the target yaw rate exceeds the secondary limit yaw rate (see at least para.[0033], Mateo teaches determining if the current threshold yaw rate is correct based on the current load conditions of the wheels and a steering event, wherein the threshold yaw rate is adjusted based on the load conditions of the wheels, wherein calculating the adjusted threshold yaw rate anticipates calculating a secondary limit yaw rate. Therefore, Mateo anticipates a case where the current threshold yaw rate is required, which anticipates a case where a target yaw rate exceeds the current threshold yaw rate, and a new threshold yaw rate is calculated, wherein the vehicle is braked or decelerated to control the load on each tire). 
Mateo in view of Moshchuk, Mutoh and Kogure does not expressly indicate the controlling of the vehicle to make the turn is performed by regenerative control of an electric motor.
the controlling of the vehicle to make the turn is performed by regenerative control of an electric motor (see at least para.[0111], Zhao teaches performing regenerative braking in order to decelerate a vehicle with respect to yaw rate stability. Also, see at least para.[0052], Zhao teaches an electric machine 120, which anticipates the recited “electric motor”). 
Therefore, it would have been prim facie obvious for one of ordinary skill in the art at the time of the invention to modify Mateo in view of Moshchuk, Mutoh and Kogure with the teachings of Zhao to use regenerative braking in order to facilitate yaw stability during turning and save energy for subsequent use, as recognized by Zhao in at least para.[0002] and [0004]. 

Regarding claim 28, Mateo teaches the circuitry is configured control the vehicle to make the turn based on the second vertical load when determining that the target yaw rate exceeds the secondary limit yaw rate by performing regenerative control of an electric motor.
Mateo in view of Moshchuk, Mutoh and Kogure does not expressly indicate the circuitry is configured control the vehicle to make the turn based on performing regenerative control of an electric motor.
However, Zhao teaches the circuitry is configured control the vehicle to make the turn based on performing regenerative control of an electric motor (see at least para.[0111], Zhao teaches performing regenerative braking in order to decelerate a vehicle with respect to yaw rate stability. Also, see at least para.[0052], Zhao teaches an electric machine 120, which anticipates the recited “electric motor”). 
Therefore, it would have been prim facie obvious for one of ordinary skill in the art at the time of the invention to modify Mateo in view of Moshchuk, Mutoh and Kogure with the teachings of Zhao to use regenerative braking in order to facilitate yaw stability during turning and save energy for subsequent use, as recognized by Zhao in at least para.[0002] and [0004]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377. The examiner can normally be reached 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665